DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	The amendments to the claims filed on February 18, 2021 have been fully considered.  The amendments are successful in overcoming all outstanding grounds of rejection which are withdrawn.
3.	Pursuant MPEP 803.02 the search an examination was extended.  The full scope of the amended product claims was searched and examined.
EXAMINER’S AMENDMENT
4.	Authorization for this examiner’s amendment was given in an interview with Edward J. Baba on May 4, 2021.
The application has been amended as follows: 
Claim 27.	Replace “25” with “24”
Claim 38.	Line 5, replace “1” with “24”
Cancel claims 42 and 43
REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance:  the claimed products are novel and nonobvious over the prior art.  The point of novelty includes the definition of the variables with respect to the Markush formula (I).  The closest references can be considered to be, for example, RN 39141-26-9 and Schill et al. which teach the compounds of 
    PNG
    media_image1.png
    295
    406
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    299
    467
    media_image2.png
    Greyscale
, respectively.  The compounds correspond to the instant claims as having V1, V2 and V3 C1 alkyl.  Neither the references nor the state of the art teach or suggest the modification of these linkers to C3-C12 alkyl as required by the instant claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/           Primary Examiner, Art Unit 1626